DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4, 6-7, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hintz et al. US 10597904 B2 (hereinafter Hintz).
In regards to claim 1, Hint teaches a door lock for a domestic electrical appliance (See fig 1), comprising: a movably arranged locking member (28) selectively adjustable into an unlocking position (See fig 1) and a locking position (See fig 1, after movement in the direction of the arrows), wherein, in the unlocking position, the locking member permits the opening of a closed door of the household appliance and, in the locking position, is in blocking engagement with a blockable component (20) at least when the door is closed, the blocking engagement causing the closed door to be blocked against opening (Fig 1 and Col 2 lines 5-18); an electrically controllable actuator (26) for actuating the locking member, an electrical door detection switch (24) that switches depending on the closing of the door. an electrical auxiliary switch device (30) which selectively opens or closes an electrical shunt path to the electrical door detection switch depending on the position of the locking member (30, see fig 1), and an electrical lock detection switch (31) which switches in dependence on a transfer of Drive the locking member from the unlocking position into the locking position (Col 4 lines 41-46), wherein the electrical lock detection switch is arranged in a first circuit path extending between a first and a second electrical connection point of the door wherein the electrically controllable actuator (Read Col 6 lines 33-41 for clarification on the actuator), the door detection switch and the auxiliary switch device are arranged in a second circuit path extending, between the second electrical connection point and a third electrical connection point of the door lock (See reference image 1).  

    PNG
    media_image1.png
    429
    669
    media_image1.png
    Greyscale

Reference image 1
In regards to Claim 2, Hintz teaches the door lock according to claim 1, wherein the auxiliary switch device closes an electrical shunt path to the electrical door detection switch when the locking member moves from the unlocking position towards the locking position (See fig 1).  
In regards to claim 3, Hintz teaches the door lock according to claim 2, wherein the locking member is arranged for movement from the unlocking position into the locking position and beyond the locking position into a fault position (over pressing the sensor 30) and wherin the auxiliary switch device either opens the shunt path or keeps it closed (keeps it closed because its being pressed) when the locking member moves from the locking position towards the fault position.
In regards to claim 4, Hintz teaches the door lock according to claim 1, wherein the auxiliary switch device closes the electrical shunt path to the door detection switch when the locking member moves from the unlocking position towards an intermediate position (when the protrusion on 28 seen in figure 1 touches neither) opposite to the locking position (See fig 1)
In regards to claim 6, Hintz teaches the door lock according to claim 1, wherein the blockable component includes a blocking edge (See reference image 1) which, on closing the door, moves past the locking member into and beyond a locking permit position (See fig 1), the locking permit position being a position from which the locking member can be moved in front of the blocking edge to thereby block the door against reverse movement (See fig 1), and wherein the door detection switch, on closing the door, only changes its electrical switching state when the blocking edge has moved beyond the locking permit position (See fig 1, 24).  
In regards to claim 7, Hintz teaches the door lock according to claim 1, wherein the door detection switch is a magnetically or mechanically operated switch without switching hysteresis (Col 4 lines 21-32 only open and closed states detected no intermediate state).  
8. (Previously Presented) The door lock according to claim 1, wherein the auxiliary switch device is formed of a printed circuit board and a sliding lamella system which is movably coupled to the locking element and is in sliding contact with the printed circuit board.  
In regards to claim 9, Hintz teaches a door lock according to claim 1, wherein the blockable component includes a blocking edge which (See Reference image 1), on closing the door, moves past the locking member into and beyond a locking permit position (when the member 28 can move through the hole in 22), the locking permit position being a position from which the locking member can be moved in front of the blocking edge to thereby block the door against reverse movement (See fig 1), wherin the door detection switch, on closing the door, only changes its electrical switching state when the blocking edge has moved beyond the locking permit position into a first switching position (closed, See 24 in fig 1), and in that the door detection switch, on opening the closed door, changes its electrical switching state into a second switching position (open) of the blocking edge, which is offset from the first switching position towards the locking permit position (See fig 1, since the locking permit position is when the member 28 can first go into the loop of 20).
In regards to claim 12, Hintz teaches the door lock according to claim 1, further comprising an auxiliary member (Switches seen on the washer in figure 1) which is separate from the blockable component and is arranged for movement from a release position (on) to a blocking position (off) depending on the closing of the door (won’t let you turn it on while open), which, in the release position, allows the locking member to be transferred from the unlocking position to the locking position (the door closes while on and the locking member as well) and, in the blocking position, blocks the locking member against transfer from the unlocking position to the locking position (the machine would not lock while off), wherein, on closing the door, the door detection switch undergoes an electrical switching state change (powered to unpowered) under mechanical control by the auxiliary member (turning dials/ pushing buttons, to power/unpower).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dienberger et al. DE 102006058322 A1 (hereinafter Dirnberger).
In regards to claim 10, Dirnberger teaches a door lock, for a domestic electrical  appliance, comprising: a movably arranged locking member (18) selectively adjustable into an unlocking position (fig 1) and a locking position (fig 3), wherein, in the unlocking position, the locking member permits the opening of a closed door of the household appliance (para 1) and, in the locking position, is in blocking engagement with a blockable component at least when the door is closed, the blocking engagement causing the closed door to be blocked against opening (para 1); an electrically controllable actuator (22) for actuating the locking member; and an electrical door detection switch (para 2) that switches depending on the closing of the door (para 2), wherein the electrically controllable actuator is an electromagnetic actuator (para 3) comprising a magnet armature (24) arranged to be driven by magnetic excitation in a single drive direction only (para 21), that the locking member is motion-coupled to the magnet armature (See fig 3) and is biased by spring force against the drive direction (para 21), and that the locking member is associated with a guide system(28) for position control of the locking member, the guide system comprising a guide track closed in the manner of a loop (See fig 4) and a track follower (30) guided on the guide track (See fig 3), wherein the track follower performs a complete round trip along the guide track upon successive actuations of the electromagnetic actuator (para 22), wherein at each round trip the track follower moves from a first non-transitory track position corresponding to the unlocking position of the locking member (fig 1) into a second non-transitory track position (fig 3) corresponding to the locking position of the locking member and back again into the first non-transitory track position (para 22), wherein the locking member is arranged for movement from the unlocking position to the locking position and beyond the locking position into a fault position (position in para 28), and wherein the guide path provides an escape space (See fig 4 any space associated with the conditions in para 28) which allows the track follower to retreat from the second non-transitory track position to a third non-transitory track position corresponding to the fault position of the locking member (See fig 4).  
Allowable Subject Matter
Claims 5, 8, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 5, with the additional of subject matter of claim 11 into claim 1, the examiner has found claim 5 to be allowable over the prior art.
In regards to claim 8, with the additional of subject matter of claim 11 into claim 1, the examiner has found claim 5 to be allowable over the prior art as it would not be obvious to combine Hint with a sliding lamella system.
Claim 11, allowable for same reasons as before.
Response to Arguments
In regards to the claim objections
Applicant’s arguments, see remarks, filed May 16th 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of February 15th 2022 has been withdrawn. 
In regards to the 112 rejections
Applicant’s arguments, see remarks, filed May 16th 2022, with respect to the 112 rejections of claims 4-9 have been fully considered and are persuasive.  The rejection of February 15th 2022 has been withdrawn. 
In regards to the prior art rejections
Applicant's arguments filed May 16th 2022 have been fully considered but they are not persuasive. The amendments have not been found to make the independent claims allowable (See rejection above). The full limitations of the previously identified allowable subject matter was not used.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675